     Case 2:20-cv-01693-TLN-CKD Document 30 Filed 08/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENRICO PAVAO,                                     No. 2:20-cv-1693 TLN CKD P
12                         Plaintiff,
13            v.                                        ORDER
14    UNKNOWN,
15                         Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   ECF No. 29. Pursuant to Fed. R. Civ. P. 41(a), plaintiff’s request shall be honored.

19          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.

20   Dated: August 4, 2021
                                                      _____________________________________
21
                                                      CAROLYN K. DELANEY
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25

26   12/pava1693.59.docx

27

28
